Citation Nr: 0939502	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot and left 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In May 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the Board's 
offices in Washington, D.C.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, appellate review at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that he has a current left foot and left 
ankle disorder that is manifested as a result of an inservice 
injury.  Service treatment records revealed that in May 1975 
the Veteran fell out of a window.  An X-ray was taken to rule 
out a left calcaneus fracture as it was noted that he had 
pain and tenderness over both the left and the right 
calcaneus.  Impression was contusion of calcaneous.  Hot 
soaks were recommended four times daily and the Veteran was 
placed on limited duty and forbidden running, prolonged 
marching, and strenuous physical activity.  In July 1975 he 
complained of constant pain in his left ankle.  Physical 
examination disclosed that the foot and ankle were within 
normal limits.  Hot soaks and limited duty were again 
recommended.  The Veteran was still complaining of pain in 
the left heel area in September 1975, but the examiner made 
no objective findings.  The Veteran's October 1975 discharge 
examination noted an ankle sprain as a defect during service, 
but the handwriting is nearly illegible and it is not clear 
whether the examiner was referring to the left or the right 
ankle.  

During his Board hearing, the Veteran testified that within 
several months of discharge he visited the Fayetteville VA 
Medical Center ("VAMC") for treatment of his feet, but 
these records are not found in the claims file.  In a signed 
letter submitted in June 2009 after the Board hearing, the 
Veteran's spouse wrote that she accompanied the Veteran to 
the Fayetteville VAMC while the couple was dating and that 
the service and attention he received was less than 
desirable.  She also wrote of the swelling and pain in his 
left foot and ankle on a regular basis from shortly after 
discharge until the present.  The Board notes that a lay 
person is competent to proffer testimony on directly 
observable facts and on such facts as whether his symptoms 
have worsened.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  During the hearing the Veteran's representative 
asserted that VA never tried to obtain the Fayetteville VAMC 
records; however, the Board's review of the claims file 
indicates that the RO had unsuccessfully requested the 
Veteran's 1976 and 1977 medical records from the Fayetteville 
VAMC in July 2004 during the adjudication of another claim.  

Post-service, a January 2004 VA X-ray study of the bilateral 
feet showed no evidence of acute abnormalities, but there was 
bilateral calcaneal spurring near the Achilles tendon 
insertion.  In VA and private medical records found in the 
claims file, dated forward from the 1990s, there are a number 
of references to the Veteran's complaints of pain in either 
the left ankle or in the left foot, but no specific diagnosis 
is highlighted.  Documents from the Social Security 
Administration (SSA) revealed that the Veteran suffered a 
back injury in November 1994 when he slipped on some coffee 
and fell down several stairs while at work.  In 
correspondence dated in January 2004, August 2004, and June 
2008, Dr. C.E.B., the Veteran's private physician, opined 
that the Veteran's current disability was most likely related 
to his duty in service or was a recurrence of his left foot 
service injury.  However, Dr. C.E.B. failed to state the name 
or nature of the Veteran's current disability or a rationale 
for his opinion of a connection between a current disability 
and a service injury.  In a June 2009 signed letter received 
after the Board hearing, Dr. C.E.B. reported that his medical 
opinion was based on a review of the Veteran's service 
treatment records, the fact that the Veteran had been his 
patient for "a number of years", the fact that the 
Veteran's chief complaint had been his left foot and ankle, 
and that nerve conduction studies and X-rays showed spurring, 
contusion and edema.  

The Board notes that the claims file contains private medical 
records from Dr. C.E.B. dated in February 1995, and from 
November 1999 to February 2000, but with the exception of the 
signed correspondence noted above nothing from the past nine 
years.  On remand, with the Veteran's cooperation, the RO/AMC 
should attempt to associate with the claims file any private 
medical records from Dr. C.E.B. since February 2000 concerned 
with the treatment or diagnosis of the Veteran's left foot 
and left ankle.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the 
service treatment records confirm that the Veteran sustained 
a left ankle injury during service, the competent medical 
evidence of record is unclear as to the current nature of his 
asserted left foot and left ankle disorder.  The Board has 
already noted the correspondence of Dr. C.E.B. on this point.  
In January 2007, a VA physician reviewed the claims file and 
noted the Veteran's in-service injury, the January 2004 X-
ray, and a suggestion in the file that the Veteran's 
symptomatology in 1995 was related more to his lumbosacral 
spine disease.  This VA reviewer, who did not examine or 
interview the Veteran, reported that he could not offer a 
nexus opinion without resorting to speculation.  As such, on 
remand the Veteran should be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to 
the current nature and etiology of his asserted left foot and 
left ankle disability.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

The Board also notes a procedural defect in this case.  In 
June 2009, the Veteran or his representative submitted the 
lay statement from the Veteran's wife and the June 2009 
opinion of Dr. C.E.B., both referred to above, while the 
appeal was being considered by the Board.  However, the 
documents arrived without a signed waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2009).  Therefore, these documents must be returned to the 
RO/AMC for preparation of a Supplemental Statement of the 
Case (SSOC) before the appeal can proceed before the Board.  
See also 38 C.F.R. § 19.31 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all medical care providers who 
treated him for his left foot and left 
ankle.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of this disorder from Dr. 
C.E.B., for the period from February 2000 
to the present.   The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.

2.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted left 
foot and left ankle disorder.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should clearly identify if 
the Veteran currently has a disorder of 
the left foot and left ankle.  If the 
Veteran has any such disorder, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or more probability) 
that the disorder found on examination was 
incurred in or aggravated by service, to 
include whether etiologically related to 
the 1975 left ankle injury.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then readjudicate the 
Veteran's claim with consideration of all 
applicable laws and regulations and on the 
basis of all the evidence on file, 
including the correspondence submitted by 
the Veteran and his representative since 
the May 2009 Board hearing.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


